UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
KIMBERLEE LINN RUZIC,
Plaintiff,
v. CASE No. 8:18-cv-3122-T-TGW
ANDREW SAUL,

Commissioner of Social Security,!

Defendant.

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claims for Social Security disability benefits and supplemental security
income payments.” Because the decision of the Commissioner of Social
Security is supported by substantial evidence and contains no reversible

error, the decision will be affirmed.

 

‘Andrew M. Saul became the Commissioner of Social Security on June 17, 2019, and
should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

>The parties have consented in this case to the exercise of jurisdiction by a United States
Magistrate Judge (Doc. 11).
I.

The plaintiff, who was fifty-two years old at the time of the
administrative decision and who has some college education (Tr. 59), has
worked primarily as a travel agent and sales .clerk (Tr. 74). She filed
claims for Social Security disability benefits and supplemental security
income payments, alleging that she became disabled due to major
depression disorder, general anxiety disorder, ADD, conversation disorder,
spondylolisthesis,; stroke, and postmenopausal (Tr. 283). The claims were
denied initially and upon reconsideration.

The plaintiff then requested a de novo hearing before an
administrative law judge. Accordingly, a hearing was scheduled for
August 17, 2017. At that hearing, plaintiff’s counsel stated that he had
only recently entered the case and that updated medical records had not
been received (Tr. 88). He noted the general requirement to submit
records five business days before the hearing and said he had not been able
to do that (id.). As a result, he requested that the hearing be continued
(Tr. 91). The law judge agreed: and added she was going to obtain

physical and psychological examinations of the plaintiff (id.).
The hearing was rescheduled for December 14, 2017. When
asked if there was any evidence not in the file, plaintiff's counsel stated he
had asked the plaintiffs treating physician, Dr. Denise Edwards, for a
report but it had not been provided (Tr. 52). When informed that there
was no additional evidence that exists that was not in the record, the law
judge said that the record was closed (Tr. 82).

Subsequently, the plaintiff submitted, on January 22, 2018, a
form completed by Dr. Edwards on January 15, 2018 (Doc. 20-1). With
respect to that submission, the law judge stated (Tr. 17-18):

If the claimant wishes that written evidence be
considered at the hearing, then the claimant must
submit or inform the Administrative Law Judge
about the evidence no later than five business
days before the date of the scheduled hearing (20
CFR 404.935(a)). Pursuant to 20 CFR
404.935(b), if the claimant misses this deadline
but submits or informs the Administrative Law
Judge about written evidence before the hearing
decision is issued, the Administrative Law Judge
will accept the evidence if: (1) an action of the
Social Security Administration misled the
claimant; (2) the claimant had a physical, mental,
educational, or linguistic limitation(s) that
prevented submitting or informing — the
Administrative Law Judge about the evidence
earlier, or (3) some other unusual, unexpected, or
unavoidable circumstance beyond the claimant’s
control prevented the claimant from submitting or

3
informing the Administrative Law Judge about
the evidence earlier.

The claimant submitted or informed the
Administrative Law Judge about additional
written evidence less than five business days
before the scheduled hearing date. Specifically,
the claimant, by and through her representative,
submitted a physical residual functional capacity
questionnaire completed by the claimant’s
primary care provider Dr. Denise Edwards dated
January 15, 2018 after the hearing, on January 22,
2018. The undersigned declines.to admit this
evidence because the requirements of 20 CFR
404.935(b) and 416.1435(b) are not met. There
was. no action of the Social Security
Administration that misled the claimant, there is
no evidence of any limitations that prevented the
claimant from informing the undersigned about
this evidence earlier, and there was no other
unusual, unexpected, or unavoidable
circumstance beyond the claimant’s control that
prevented her from informing the undersigned
about the evidence earlier.

Based on the evidence in the record, the law judge found that
the plaintiff had severe impairments of “degenerative disc disease; status
post cerebrovascular accident; depression; anxiety; attention deficit
hyperactivity disorder (ADHD); [and] neurocognitive disorder” (Tr. 20).
The law. judge concluded that with these impairments the plaintiff was

restricted to a limited range of light work (Tr. 23). As a result, the
plaintiff could not perform prior work. However, based upon the
testimony of a vocational expert, the law judge determined that jobs existed
in significant numbers in the national economy that the plaintiff could
perform (Tr. 29-30). Accordingly, the law judge decided that the plaintiff
was not disabled. The Appeals Council let the decision of the law judge
stand as the final decision of the Commissioner.

IL.

In order to be entitled to Social Security disability benefits and
supplemental security income, a claimant must be unable “to engage in any
substantial gainful activity by reason of any medically determinable
physical or mental impairment which ... has lasted or can be expected to
last for a continuous period of not less than 12 months.” 42 U.S.C.
423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment,” under
the terms of the Act, is one “that results from anatomical, physiological, or
psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.
423(d)(3), 1382c(a)(3)(D). |

A determination by the Commissioner that a claimant is not

disabled must be upheld if it is supported by substantial evidence. 42

5
U.S.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated

 

Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the
record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022,
1027 (11 Cir. 2004) (en banc).

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of
the witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971).
Similarly, it is the responsibility of the Commissioner to draw inferences
from the evidence, and those inferences are not to be overturned if they are
supported by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989,
990 (5" Cir. 1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh

the evidence, but. is limited to determining whether the record as a whole

6
contains sufficient evidence to permit a reasonable mind to conclude that
the claimant is not disabled. However, the court, in its review, must
satisfy itself that the proper legal standards were applied and legal
requirements were met. Lamb v. Bowen, 847 F.2d 698, 701 (11™ Cir.
1988),
III.

The plaintiffs sole issue is that the “Administrative Law
Judge decision was in error in failing to consider evidence generated after
the Administrative Law Judge hearing and submitted prior to the decision”
(Doc. 20, p. 5). In light of the Scheduling Order and Memorandum
Requirements, the plaintiff's challenge to the administrative decision is
limited to that issue (Doc. 10, p. 2). Thus, any dispute with the law
judge’s findings regarding the plaintiffs impairments or the residual
functional capacity is forfeited (id.).

The plaintiff specifies her argument as follows (Doc. 20, p. 5):

In the Administrative Law Judge decision, the

Administrative Law Judge stated that she would

not consider evidence from Dr. Denise Edwards

dated January 15, 2018, which was generated

after the hearing. (T. 17) She declined to admit
the evidence because the requirements of 20 CFR
§ 404.935 (b) and 416.1435 (b) were not met. (T.
17)

The -Plaintiff posits that the above rule only
applies to evidence that was in existence at the
time of the Administrative Law Judge hearing.

The regulations pertinently provide (20 C.F.R. 404.935,

416.1435):

(a) When you submit your request for hearing,
you should also submit information or evidence
as required by § 404.1512 or any summary of the
evidence to the administrative law judge. Each
party must make every effort to ensure that the
administrative law judge receives all of the
evidence and must inform us about or submit any
written evidence, as required in § 404.1512, no
later than 5 business days before the date of the
scheduled hearing. If you do not comply with this
requirement, the administrative law judge may
decline to consider or obtain the evidence, unless
the circumstances described in paragraph (b) of
this section apply.

(b) If you have evidence required under §
404.1512 but you have missed the deadline
described in paragraph (a) of this section, the
administrative law judge will accept the evidence
if he or she has not yet issued a decision and you
did not inform us about or submit the evidence
before the deadline because:

(1) Our action misled you;

(2) You had a_ physical, mental,
educational, or linguistic limitation(s) that
prevented you from informing us about or
submitting the evidence earlier; or
. (3) Some other unusual, unexpected, or

unavoidable circumstance beyond your control

prevented you from informing ‘us about or

submitting the evidence earlier.

Significantly, the law judge expressly found that the plaintiff
did not meet any of the exceptions in §§ 404.935(b) and 416.1435(b) to the
five business day rule (Tr. 17). Moreover, the plaintiff does not challenge
those findings, much less attempt to make some showing that one of them
applies. Consequently, any such contention is forfeited under the
Scheduling Order and Memorandum Requirements.

Furthermore, any excuse for a failure to make a timely
submission would be baseless. At the initial hearing on August 17, 2017,
plaintiff's counsel acknowledged the “five business day” rule (Tr. 88).
When the hearing was continued until December 14, 2017, the plaintiff and
her attorney had almost four months to get the plaintiff's treating physician
to fill out the form.

The plaintiffs only argument in support of the challenge to

the law judge’s decision to decline to consider the plaintiff's belated

submission is to “posit[] that the ... rule only applies to evidence that was
in existence at the time of the Administrative Law Judge hearing” (Doc. 20,
p. 5). As the Commissioner points out (Doc. 21, p. 5), the plaintiff
forfeits this contention under the Scheduling Order and Memorandum
Requirements as a result of the failure to cite any legal authority or other
citation in support of it.

In any event, there is no reason to conclude that the five
business day rule applies only to evidence that is in existence. Obviously,
the law judge did not think so. Moreover, there is nothing in the language
of §§ 404.935 and 416.1435 that suggests such a limitation, and the
plaintiff makes no argument that there is.

In addition, the plaintifP S interpretation of the regulations
would effectively nullify the regulations. The apparent purpose of the
regulations is to permit the extremely overburdened law judges to organize
and prepare for the hearings. If the regulations applied only to evidence ©
that was in existence, it would not prevent the plaintiff from obtaining
last-minute reports to bolster a claim. And, it would not provide an
incentive for dilatory parties to obtain reports from current physicians.
Further, the regulations would not have been directed at existing evidence

since it would be unlikely that parties would delay submitting evidence that

10
was already in existence. Thus, the plaintiff's proposed interpretation of
the regulations makes little sense.

For these reasons, the plaintiff's challenge to the law judge’s
decision to decline to admit the untimely submitted evidence from Dr.
Denise Edwards is meritless.

It is, therefore, upon consideration,

ORDERED:

That the decision of the Commissioner of Social Security is
AFFIRMED. The Clerk shall enter judgment in accordance with this .
Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this Fay of
January, 2020.

Pine & WE

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 
